Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Priority
All claims are examined based on the established priority date/filing date of this application: 3/15/2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-13, 21-26, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fred Collopy et al (US 2010/0131304), hereinafter ‘Collopy’ in view of Robert Wasserman (US 9293042), hereinafter ‘Wasserman’, and in further view of .

With regards to Claim 8, Collopy discloses system the system (Fig.1) comprising: one or more sensors associated with a motor vehicle and configured to collect driving data during a data collection session (monitors various sensors located throughout the engine, fuel, and exhaust systems to control various aspects of the vehicles internal combustion engine operation [0023]); a mobile device (105, Fig.1) in communication with the one or more sensors, running a driving performance application (the mobile device 105 can include one or more local applications 280 to facilitate monitoring, processing, and generation of data for insurance purposes. The local applications 280 can be substantially similar to any of the applications operating in the various components that comprise systems 100, 200, and 300. By having the one or more applications 280 functioning local to the vehicle 130 [0058]), and equipped to communicate wirelessly with a remote server (The communication component 145 can provide communication protocols, data conversion, etc., as necessary, to allow transmission of data and information between the on-board monitoring system 125, the mobile device 105 and the insurance provider system 135 [0035]; means for transmitting the real-time data to a remote computer system that determines an insurance rate based at least in part on the real-time data, Claim 17); the remote server comprising a processor and a memory that stores a set of computer readable instructions stored in the memory (Figs. 8, 9; [0103]) and when executed by the processor configured to: calculate one or more metrics related to the driver's driving  
Collopy also discloses considering safety criteria (Such an evaluation can include generating evaluation queries such as "Is the driver deemed safe to drive the vehicle [0067]; Machinery can also be a suitable application with gathered information being employed to determine if the machinery has been operated in an appropriate manner (e.g., a safe manner) in accordance with the safe operation of the machine, operations manuals, and the like [0041]). 
However, Collopy does not disclose compiling the one or more calculated metrics related to the driver's driving behavior with a plurality of calculated metrics related to other drivers' driving behavior; analyze the compiled calculated metrics; determine, 
Wasserman discloses calculating one or more metrics related to driver’s driving behavior (Col.9, Lines 31-35), compiling plurality of characteristics/data related to other drivers' driving behavior (Col.9, Lines 21-45; Col.12, Lines 62-65; Col.13, Lines 13-20) and analyzing the compiled data (Col.9, Lines 21-45; Col.12, Line 65-Col.13, Line 2) to determine a suggested piece of vehicle equipment (“vehicle needs air in one of its tires”, Wasserman) based on safety criteria (Col.11, Lines 55-Col.12, Line 3). 
Wasserman considers safety criteria of individual drivers in determining driver’s performance metrics (Additional driving pattern data may include driving behaviors and driving performance metrics, such as average speeds, acceleration and braking patterns, turning and curve handling patterns, turn-signal usage, radio usage, and the like, Col.9, Lines 31-35).
Wasserman also transmitting related content to the application (Col.28, Lines 30-35) for display using the mobile device (Step 406, Fig.4; Step 706, Fig.7). 
Ashton discloses analyzing (706, Fig.7) the compiled calculated metrics (704, Fig.7) related to driver’s driving behavior and safety criteria (data representing braking, steering, etc. may also be provided to the information manager 102, Col.5, Lines 20-22) and determining, based on the analyzed compiled calculated metrics and safety criteria (Metrics may also be calculated from the data distributions for applying a score to the vehicle. This score, which reflects the operating environment through the vehicle's distribution data, can be used for vehicle ranking, Col.6, Lines 27-32; also, Col.2, Lines 55-60), a suggested vehicle for the driver, the suggested vehicle comprising at least one 
		At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Collopy in view of Wasserman to compile data for individual driver’s driving behavior to make a predictably better and more accurate determination of the content to be displayed (aggregating and/or prioritizing certain characteristics or other data when selecting a targeted advertisement or message, Wasserman, Col.1, Line 65-Col.2, Line 2)while displaying such content as a recommendation to improve driver’s safety by suggesting an appropriate vehicle equipment as discussed above. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Collopy in view of Wasserman, and further in view of Ashton to suggest a vehicle based on analysis of calculated metrics of individual driver and other drivers' driving behavior and safety criteria (such as discussed in Wasserman and Ashton) as objective criteria for a suggested vehicle for the driver comprising at least one of a specific make, a specific model, a type of vehicle, and a class of vehicle based on operating environment (Ashton), which would overcome a deficiency of “static” recommendations that do not account for the environment in which the vehicle is operated including also driver’s behavior and safety considerations (Being rather static, such recommendations do not account for the environment in which the vehicle is 
Collopy also does not disclose a processor configured to analyze the collected driving data to identify one or more notable driving events occurring during the data collection session by comparing one or more driving data collected during particular events during the data collection session with one or more predefined thresholds, the one or more predefined threshold depending at least in part upon one or more environmental conditions that influence a driver's driving behavior, wherein the environmental conditions includes weather, traffic conditions and/or road conditions associated with the data collection session.
Ashton discloses a processor (Vehicle Analyzer 214, Fig.2) configured to analyze one or more environmental conditions that influence a driver's driving behavior, wherein the environmental conditions includes weather, traffic conditions and/or road conditions associated with the data collection session (Col.7, Line 62-Col.8, Line 4).
Tadic discloses a processor (Back End 2000, Fig.2) configured to analyze the collected driving data (Telematics Unit 1000, Fig.2) to identify one or more notable driving events occurring during the data collection session (The telematics unit 1000 continually samples the inputs from the inertial unit 200 to detect events [0176]) by comparing one or more driving data collected during particular events during the data collection session with one or more predefined thresholds (Fig.5; a value for an 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic to identify one or more notable driving events occurring during the data collection session by comparing one or more driving data collected during particular events during the data collection session with one or more predefined thresholds, the one or more predefined threshold depending at least in part upon one or more environmental conditions that influence a driver's driving behavior, wherein the 
With regards to Claim 9, Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic discloses the claimed invention as discussed in Claim 8.
In addition, Collopy discloses a processor [0033] and measuring driving data over various driving routes (routes of travel [0035]).
Wasserman discloses measuring driving data over various driving routes as a metric related to driver’s driving behavior (Col.9, Lines 27-32), as well as applying safety criteria to a plurality of driving performance metrics and identifying the suggested piece of vehicle equipment (flat tire, Col.11, Line 65) while using a processor (103, Fig.1). 
Ashton discloses identifying the suggested vehicle based in part on the metrics related to the driver’s driving behavior as discussed in Claim 1.

With regards to Claim 10, Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic discloses the claimed invention as discussed in Claim 8.
Collopy also discloses calculating based on the collected driving data at least one metric related to the driver's driving behavior as discussed above. 

Wasserman discloses collecting the driving data during multiple separate data collection sessions, each corresponding to a separate driving session; combine the driving data collected during the multiple data collection sessions (Col.9, Lines 21-40; Col.11, Lines 40-41).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic to calculate, based on the combined driving data collected during the multiple data collection sessions corresponding to multiple driving sessions, at least one metric related to the driver's driving behavior during the multiple driving sessions to predictably arrive with a better (more accurate) estimate of the behavior averaged over multiple driving sessions and/or assess such behavior based on comparison with multiple (previous, Wasserman) trips to determine with a high-risk driving occurs as discussed in Wasserman (Col.9, Lines 35-38).

With regards to Claim 11, Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic discloses the claimed invention, including 
In addition, Collopy in view of Wasserman, and further in view of Ashton discloses calculating based on the combined driving data collected during the multiple data collection sessions corresponding to multiple driving sessions at least one driving behavior metric as discussed in Claim 10.
However, Collopy does not disclose calculating, based on the combined driving data collected during the multiple data collection sessions corresponding to multiple driving sessions, an averaged value of a particular metric for the multiple driving sessions; and use the averaged value of the particular metric for the multiple driving sessions when identifying the suggested vehicle.
Ashton discloses determining average value for performance metrics (Col.14, Lines 3-8).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic to calculate, based on the combined driving data collected during the multiple data collection sessions corresponding to multiple driving sessions, an averaged value of a particular metric for the multiple driving sessions; and use the averaged value as a representative value as discussed in Ashton and known in the art of statistics.

With regards to Claim 12, Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic discloses the claimed invention.

Wasserman also discloses calculating one or more metrics related to the driver's driving behavior, the metrics being at least one of: an acceleration metric indicative of the vehicle acceleration; a braking metric indicative of the vehicle braking; and a cornering metric indicative of the vehicle cornering (Col.9, Lines 21-45) and so is Ashton (One of the metrics may be based on distance traveled by the vehicle for a period of time. The distribution ranges may represent vehicle speeds, vehicle acceleration, etc. The assigned score may represent vehicle performance for a drive cycle (Col.2, Lines 55-60).

With regards to Claim 13, Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic discloses the claimed invention.

Ashton discloses calculating multiple individual metrics related to a vehicle; calculate an overall score based on the multiple different metrics (a chart 600 presents calculated information in the form of three performance metrics for eight different vehicles, Col.13, Lines 30-35; Column 608 and 610, Fig.6); use the calculated overall score (Fig.6, Columns 610 and 612) to determine the suggested vehicle or piece of vehicle equipment (Col.1, Lines 39-45; Step 708, Fig.7).
Ashton also teaches that it is important to account for driver’s driving behavior (accelerating and breaking tendencies, Col.4, Line 19-20) in appropriately selecting a vehicle (Col.4, Col.34-35). 
Wasserman teaches aggregating multiple individual metrics related to the driver's driving behavior (Additional driving pattern data may include driving behaviors and driving performance metrics, such as average speeds, acceleration and braking patterns, turning and curve handling patterns, turn-signal usage, radio usage, and the like. Driving behaviors and patterns from the current trip may be compared to driving behaviors and patterns from previous trips to determine if the driver is driving hurriedly, cautiously, erratically, or in a high-risk manner compared to the typical driving behaviors and patterns of the driver and/or vehicle, Col.9, Lines 31-38; common characteristics among the vehicle and individual data received in steps 202 and 203 may be aggregated, Col.12, Lines 65-67).
Ashton determines a suggested vehicle as discussed in Claim 8.


With regards to Claim 21, Collopy discloses system the system (Fig.1) comprising: one or more sensors associated with a motor vehicle and configured to collect driving data during a data collection session (monitors various sensors located throughout the engine, fuel, and exhaust systems to control various aspects of the vehicles internal combustion engine operation [0023]); a mobile device (105, Fig.1) in communication with the one or more sensors, running a driving performance application (the mobile device 105 can include one or more local applications 280 to facilitate monitoring, processing, and generation of data for insurance purposes. The local applications 280 can be substantially similar to any of the applications operating in the various components that comprise systems 100, 200, and 300. By having the one or more applications 280 functioning local to the vehicle 130 [0058]), and equipped to communicate wirelessly with a remote server (The communication component 145 can provide communication protocols, data conversion, etc., as necessary, to allow transmission of data and information between the on-board monitoring system 125, the 
However, Collopy does not disclose compiling the one or more calculated metrics related to the driver's driving behavior with a plurality of calculated metrics related to other drivers' driving behavior, wherein the metric comprises at least one of: 4Response to Final Office Action of 4/6/2020 an acceleration metric indicative of a vehicle acceleration; a braking metric indicative of a 
Wasserman discloses calculating one or more metrics related to driver’s driving behavior (Col.9, Lines 31-35), compiling plurality of characteristics/data related to other drivers' driving behavior, wherein the metric comprises at least one of: 4Response to Final Office Action of 4/6/2020 an acceleration metric indicative of a vehicle acceleration; a braking metric indicative of a vehicle braking; and a cornering metric indicative of a vehicle cornering (Col.9, Lines 21-45; Col.12, Lines 62-65; Col.13, Lines 13-20) and analyzing the compiled data (Col.9, Lines 21-45; Col.12, Line 65-Col.13, Line 2) to determine a suggested piece of vehicle equipment (“vehicle needs air in one of its tires”, Wasserman) based on safety criteria (Col.11, Lines 55-Col.12, Line 3).
Wasserman also transmitting related content to the application (Col.28, Lines 30-35) for display using the mobile device (Step 406, Fig.4; Step 706, Fig.7). 
Ashton discloses analyzing the compiled calculated metrics (vehicle analyzer 214, Fig.2; Figs.4-6) wherein the metric comprises at least one of: 4Response to Final Office Action of 4/6/2020 an acceleration metric indicative of a vehicle acceleration; a braking metric indicative of a vehicle braking; and a cornering metric indicative of a vehicle cornering (data representing braking, steering, etc. may also be provided to the information manager 102, Col.5, Lines 20-22; also, Col.2, Lines 55-60) and determining a suggested vehicle or piece of vehicle equipment (Col.1, Lines 39-45; Col.4, Lines 33-56; Col.13, Line 52-Col.14, Line 60; Figs. 6 and 7).

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Collopy in view of Wasserman, and further in view of Ashton to suggest a vehicle based on analysis of calculated metrics as an objective criteria for the suggestion as discussed in Ashton (Fig.7). 
Collopy also does not disclose a processor configured to analyze the collected driving data to identify one or more notable driving events occurring during the data collection session by comparing one or more driving data collected during particular events during the data collection session with one or more predefined thresholds, the one or more predefined threshold depending at least in part upon one or more environmental conditions that influence a driver's driving behavior, wherein the environmental conditions includes weather, traffic conditions and/or road conditions associated with the data collection session.

Tadic discloses a processor (Back End 2000, Fig.2) configured to analyze the collected driving data (Telematics Unit 1000, Fig.2) to identify one or more notable driving events occurring during the data collection session (The telematics unit 1000 continually samples the inputs from the inertial unit 200 to detect events [0176]) by comparing one or more driving data collected during particular events during the data collection session with one or more predefined thresholds (Fig.5; a value for an acceleration threshold "acceleration threshold 1", which will typically be set larger than 0.2 g [0177]; the absolute difference between "lateral acceleration estimate" and "average lateral acceleration" is compared to "over-steering threshold". If the difference is larger than "over-steering threshold" an over-steering event is detected in step S480 and over-steering event specific data is stored in memory [0207]; the speed monitoring algorithm can compare the vehicle speed with a threshold [0242]), the one or more predefined threshold depending at least in part upon one or more environmental conditions  that influence a driver's driving behavior, wherein the environmental conditions includes weather, traffic conditions and/or road conditions associated with the data collection session (the value for "acceleration threshold 1" can also be set or adjusted based on a predefined profile depending on a current speed value or external data such as weather conditions or road type … a value for a difference in velocity threshold "delta velocity threshold 1", which will typically be set above 3 ms.sup.-1 (the 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic to identify one or more notable driving events occurring during the data collection session by comparing one or more driving data collected during particular events during the data collection session with one or more predefined thresholds, the one or more predefined threshold depending at least in part upon one or more environmental conditions that influence a driver's driving behavior, wherein the environmental conditions includes weather, traffic conditions and/or road conditions associated with the data collection session in order to account for changing driving conditions during these events manifested in changed acceleration and/or velocity predetermined thresholds and used in evaluation of driver’s risk as discussed in Tadic (Abstract).

With regards to Claim 22, Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic discloses the claimed invention as discussed in Claim 21.
In addition, Collopy discloses a processor [0033] and measuring driving data over various driving routes (routes of travel [0035]).
Wasserman discloses measuring driving data over various driving routes as a metric related to driver’s driving behavior (Col.9, Lines 27-32), as well as applying safety 

With regards to Claim 23, Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic discloses the claimed invention as discussed in Claim 21.
Collopy also discloses calculating based on the collected driving data at least one metric related to the driver's driving behavior as discussed above. 
However, Collopy does not disclose collecting the driving data during multiple separate data collection sessions, each corresponding to a separate driving session; combine the driving data collected during the multiple data collection sessions; and calculate, based on the combined driving data collected during the multiple data collection sessions corresponding to multiple driving sessions, at least one metric related to the driver's driving behavior during the multiple driving sessions.
Wasserman discloses collecting the driving data during multiple separate data collection sessions, each corresponding to a separate driving session; combine the driving data collected during the multiple data collection sessions (Col.9, Lines 21-40; Col.11, Lines 40-41).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic to calculate, based on the combined driving data collected during the multiple data collection sessions corresponding to multiple driving sessions, at least one metric related to the driver's driving behavior during the multiple driving sessions to 

With regards to Claim 24, Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic discloses the claimed invention, including identifying the suggested vehicle or piece of vehicle equipment based on a particular matric as discussed in Claim 21.
In addition, Collopy in view of Wasserman, and further in view of Ashton discloses calculating based on the combined driving data collected during the multiple data collection sessions corresponding to multiple driving sessions at least one driving behavior metric as discussed in Claim 10.
However, Collopy does not disclose calculating, based on the combined driving data collected during the multiple data collection sessions corresponding to multiple driving sessions, an averaged value of a particular metric for the multiple driving sessions; and use the averaged value of the particular metric for the multiple driving sessions when identifying the suggested vehicle or piece of vehicle equipment.
Ashton discloses determining average value for a metric (Col.14, Lines 3-8).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic to calculate, based on the combined driving data collected during the multiple data collection sessions corresponding to multiple driving sessions, an 

With regards to Claim 25, Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic discloses the claimed invention.
In addition, Collopy discloses the one or more sensors associated with the vehicle comprises an accelerometer (accelerometer 220, Fig.2).

With regards to Claim 26, Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic discloses the claimed invention.
However, Collopy does not discloses calculating multiple individual metrics related to the driver's driving behavior; calculate an overall score based on the multiple different metrics; use the calculated overall score to determine the suggested vehicle or piece of vehicle equipment.
Ashton discloses calculating multiple individual metrics related to a vehicle; calculate an overall score based on the multiple different metrics (a chart 600 presents calculated information in the form of three performance metrics for eight different vehicles, Col.13, Lines 30-35; Column 608 and 610, Fig.6); use the calculated overall score (Fig.6, Columns 610 and 612) to determine the suggested vehicle or piece of vehicle equipment (Col.1, Lines 39-45; Step 708, Fig.7).

Wasserman teaches aggregating multiple individual metrics related to the driver's driving behavior (Additional driving pattern data may include driving behaviors and driving performance metrics, such as average speeds, acceleration and braking patterns, turning and curve handling patterns, turn-signal usage, radio usage, and the like. Driving behaviors and patterns from the current trip may be compared to driving behaviors and patterns from previous trips to determine if the driver is driving hurriedly, cautiously, erratically, or in a high-risk manner compared to the typical driving behaviors and patterns of the driver and/or vehicle, Col.9, Lines 31-38; common characteristics among the vehicle and individual data received in steps 202 and 203 may be aggregated, Col.12, Lines 65-67).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic to calculate multiple individual metrics related to the driver's driving behavior; calculate an overall score based on the multiple different metrics; use the calculated overall score to determine the suggested vehicle or piece of vehicle equipment similar to the algorithm used in Ashton in selecting an appropriate vehicle while using driver’s driving behavior as another/alternative metric, thus relying on overall (aggregated) metrics related to the driver's driving behavior as discussed in Wasserman.

Claim 29, Collopy in view of Wasserman, further in view of Ashton, and in further view of Tadic discloses the claimed invention.
However, Collopy does not disclose determining a piece of vehicle equipment of the existing vehicle to be replaced.
Wasserman discloses determining a piece of vehicle equipment of the existing vehicle to be replaced (has a flat tire, Col.11, Line 65; need air in their tires, Col.13, Line 23), i.e. replaced with a fully-inflated tire, emphasis added.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Collopy in view of Wasserman, and further in view of Ashton to determine a need for replacement of a faulty vehicle equipment such as a tire with a new/properly inflated tire to avoid a vehicle failure/accident as known in the art (a driver may be driving in an impaired state or other high-risk manner, Wasserman, Col.12, Lines 24-25).

Response to Arguments
Applicant's arguments with respect to claims 8 and 21 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863